PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/303,169
Filing Date: 10 Oct 2016
Appellant(s): BUGEAUD-REMOND et al.



__________________
BUGEAUD-REMOND et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/04/2021.
11/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-3, 5 and 7 are pending in the application. Claims 4 and 6 are cancelled.
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 5 recite “a first endoscope and a second endoscope…changes from the first endoscope to the second endoscope to refine the inspection”. While the specification provides disclosure for at least one endoscope without any reference which one is the first or the second, it does not provide disclosure for the ““a first endoscope and a second endoscope…changes from the first endoscope to the second endoscope to refine the inspection”. This language is not supported by the original disclosure and therefore constitutes a new matter. (See also 37 C.F.R 1.121(F), MPEP 608.04, 706.03(o)).
 Dependent claims 2-3 and 7 are rejected for the same reason the in independent claims 1 and 5 rejected as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Corby, JR. et al. (US 20010034585, hereinafter Corby) in view of Rovegno   (US 20100238278, hereinafter Rovegno).  

Regarding claim 1, Corby for aiding remote-diagnosis in the course of an inspection by endoscopy of an aircraft engine ([0016], FIGS. 1 and 2); comprising 
a first endoscope and a second endoscope ([0029], FIG. 2, endoscopic assembly #102) used in situ by a first operator to capture images of said engine and to perform measurements ([0029], FIG. 2, #130, an inspector 130 manipulates multimodality endoscopic assembly 102 to inspect internal portions of an aircraft engine 132), 
a remote terminal (FIG. 2, #106, remote terminal) used by a second operator to analyze said images and the results of said measurements in order to establish a diagnosis ([0025], FIG. 2, #106, a Center Of Excellence (COE) 106 is a remote support function with at least one of technical experts, a data processing center, or at least one global database), and
a wireless communication interface (FIG. 2, #108, wireless link) allowing the first operator to exchange with the second operator, in real time and interactively, the images captured and the results of the measurements performed ([0030], FIG. 2, inspector 130 navigates multimodality endoscope to an internal point in need of inspection or repair and COE 106 receives the image of the inspection point via real-time communications link 108 (cable or a wireless connection, [0009]); [0031] FIG. 3),
wherein the endoscope used in situ by the first operator is connected to a video acquisition card of a laptop computer (e.g. there is a laptop in figure 2  where the inspector 130 communicates with and  the remote inspector 106 of fig. 2) suitable for communicating in real time with the remote terminal via a wireless communication network ([0029] FIG. 2, an inspector 130 manipulates multimodality endoscopic assembly 102 to inspect internal portions of an aircraft engine 132 (with endoscope imaging format); [0030], FIG. 2, COE 106 receives the image of the inspection point via real-time communications link).
Corby further discloses inspection information is sent in real-time correspondence and interaction communications and is received and reviewed by (experts) Center Of Excellence (COE) 106 (remote terminal processing formats) ([0031], FIG. 2).
However Corby does not explicitly disclose the video acquisition card of the laptop computer automatically converting a format of the images captured by the second endoscope into a format suitable for processing by the laptop computer and the remote 

Rovegno from the same field of endeavor teaches the video acquisition card of the laptop computer automatically converting a format of the images captured by the second endoscope into a format suitable for processing by the laptop computer and the remote terminal when the first operator changes from the first endoscope to the second endoscope to refine the inspection ([0116] FIG. 7,  an interface device connected between a computer OP and a video endoscopic equipment unit 1, 2, 3, 4-5 with a video encoding circuit for the standardized video signal to be used by the computer and transmitted to a standard input of the computer, and an encoding circuit to convert the control signals passing through the order link into a format compatible with the computer).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings converting the images format captured as taught by Rovegno (FIG. [0116]) into the endoscopy system of Corby to simplify the architecture of such video endoscopy systems, and in particular the architecture of the operating equipment unit, without reducing the abilities and functions thereof (Rovegno, [0028]).

Regarding claim 2, Cory in view of Rovegno discloses the device according to claim 1. 	Corby further discloses wherein said wireless communication interface further comprises an audio communication module ([0009], cellular wireless communication channel; [0026]).

Regarding claim 3, Corby in view of Rovegno discloses the device according to claim 1. 	Corby further discloses further comprising a memory ([0009], computer system with memory) for saving the information and data exchanged between the operator and the second operator ([0024], 104 is computer coupled to multimodality endoscopic assembly 102; [0025], FIG. 2, #106, a Center Of Excellence (COE) 106 is a remote support function with at least one of technical experts, a data processing center, or at least one global database).

Regarding Claim 5, Method claim 5 of using the corresponding method claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding claim 7, Corby in view of Rovegno discloses method according to claim 5. 	Corby further discloses wherein the first operator captures the images and performs the measurements based on input provided by the second operator ([0025], FIG. 2, #106, a Center Of Excellence (COE) 106 is a remote support function with at least one of technical experts, a data processing center, or at least one global database).




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20020122583 A1: FIG. 2, maintenance worker or inspector 50 inspects an engine 52 of an airplane using the maintenance apparatus 2.

    PNG
    media_image2.png
    783
    525
    media_image2.png
    Greyscale

US 20140268541 A1: FIG. 2, non-destructive testing (NDT) inspection devices to provide for alternative inspection data to visual inspection data.

    PNG
    media_image3.png
    459
    555
    media_image3.png
    Greyscale


(2) Response to Argument
A.	On pages 5, 3rd  paragraph, the Appellant argued that “the specification provides ample support for the subject matter of Claims 1 and 5 and requested the rejection of Claims 1-3, 5, and 7 under 35 U.S.C. § 112(a) be REVERSED”.
As to the above argument, Claims 1 and 5 recite “a first endoscope and a second endoscope…changes from the first endoscope to the second endoscope to refine the inspection”. While the specification provides disclosure for at least one endoscope without any reference which one is the first or the second, it does not provide disclosure for the “a first endoscope and a second endoscope…changes from the first endoscope to the second endoscope to refine the inspection”.
The appellant argued that “… an operator equipped with an endoscope or a camera (p4, ll. 23-27)”and “ … the operator can change the endoscope or image capture equipment (p5, ll. 8-12)”.
None of the foregoing disclosures do describe the presence of more than one endoscope let alone describing the first endoscope and the second endoscope explicitly.

B.	On pages 7, 3rd paragraph, the Appellant argued that “the Examiner erred in finding that the teachings of Corby and Rovegno render obvious the claimed device and method for aiding remote-diagnosis in the course of an inspection by endoscopy of an aircraft engine”.
The appellant specifies the argument on page 8, 3rd and 5th paragraphs stating that “… Corby fails to disclose the changing from a first endoscope to a second endoscope to refine the inspection” and “… there is no reason for the proposed modification of Corby to be able to change the format of the images, because the format of the images never changes as the multimodality endoscopic assembly 102 never changes” with respect to Claims 1 and 5”.
The appellant specifies the argument on page 8, 3rd and 5th paragraphs stating that “… Corby fails to disclose the changing from a first endoscope to a second endoscope to refine the inspection” and “… there is no reason for the proposed modification of Corby to be able to change the format of the images, because the format of the images never changes as the multimodality endoscopic assembly 102 never changes” with respect to Claims 1 and 5”.
The examiner reminds the appellant that nowhere in the specification is it disclosed the presence of more than one endoscope let alone describing the first endoscope and the second endoscope explicitly. Furthermore, Corby is not relied on to teach “the changing from a first endoscope to a second endoscope”.
  As to the above argument, Corby discloses endoscopic assembly #102 in situ by and operator to capture images manipulating multimodality endoscopic assembly 102 to inspect internal portions of an aircraft engine 132 ([0029], FIG. 2, #102, #130) and a Center Of Excellence (COE) 106 is a remote support function with at least one of technical experts, a data processing center, or at least one global database ([0025], FIG. 2, #106).
Corby further discloses inspection information is sent in real-time correspondence and interaction communications and is received and reviewed by (experts) Center Of Excellence (COE) 106 (remote terminal processing formats) ([0031], FIG. 2).
Rovegno is relied on to teach “the changing from a first endoscope to a second endoscope” and teaches that an interface device connected between a computer OP and a video endoscopic equipment unit 1, 2, 3, 4-5 with a video encoding circuit for the standardized video signal to be used by the computer and transmitted to a standard input of the computer, and an encoding circuit to convert the control signals passing through the order link into a format compatible with the computer ([0116], FIG. 7).
Furthermore, the teaching of the prior art of “the changing from a first endoscope to a second endoscope” is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of “the changing from a first endoscope to a second endoscope” would have yielded predictable results of improving quality and efficiency measurements.
It should be further noted that Appellant has not presented any specific arguments with regards to the rejections of the dependent claims.  
Accordingly, Examiner maintains the rejection with regards to above arguments. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAMUEL D FEREJA/Examiner, Art Unit 2487                                                                                                                                                                                                        
Conferees:
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
/Jamie Atala/
Supervisory Patent Examiner, Art Unit 2486

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.